Exhibit ESPRE Seeks to Re-Organize Under Chapter 11 CFM and MDS File Law Suits PLANO, TX(Marketwire - February 02, 2009) - Texas CFM Capital filed a lawsuit against ESPRE Solutions (OTCBB: EPRTE) on January 27, 2009 alleging breach of a contract with CFM Capital Limited for unpaid compensation in the amount of $225,000 plus other expenses. According to the records of ESPRE, CFM Capital Limited is beneficially owned by Peter Leighton, former president of ESPRE Solutions. CFM Capital Limited assigned its rights under the contract to Texas CFM Capital. In addition, Media Distribution Solutions, LLC (MDS) filed suit against ESPRE on January 30, 2009 alleging breach of contract seeking payment amounts in excess of $2 million. ESPRE had previously been in negotiations with MDS to terminate the contract, but discussions ended when ESPRE refused assignment of sub-licensing contracts MDS had sold to Vizeo Solutions, a company owned by Peter Leighton, and, All Link Live, Inc., a company planning services in the live video adult entertainment industry. ESPRE does not believe a breach has occurred in either contract and will dispute the claims. As a result of these lawsuits, and probable liabilities previously disclosed by ESPRE pertaining to rescission rights of investors based on improper filings and commission payments to unregistered broker dealers, on January 30, 2009, ESPRE Solutions filed for protection under the Chapter 11 bankruptcy laws. The company seeks to re-organize and believes it has enough cash on hand to continue operations until such time a plan can be approved. ESPRE previously announced on January 14, 2009, based on the opinion of legal counsel, the company should notify its senior lender, Dalcor Inc., of a likely default under the terms of their $5 million senior secured note. Subsequently, ESPRE received a notice of default from Dalcor with a demand to accelerate re-payment.
